DETAILED ACTION
1.	This office action is in response to the communication filed on 12/06/2021.
2.	Claim 5 has been cancelled.
3.	Claims 10-11 has/have been added.
4.	Claims 1-4 and 6-11 are pending.

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
7.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. EP17184448.3, filed on 08/02/2017.

Response to Amendment

9.	Claim 8 has been amended to recite “hardware processor”; therefore, the claims are directed to statutory subject matters.  The rejections under 35 U.S.C. 101 to claims 8-9 are withdrawn.


Response to Arguments
10.	Applicant’s arguments, filed on 12/06/2021, have been fully considered but they are not persuasive.
Applicant’s argument: Macauley et al. does not teach: identifying a use of at least one port via which a request is made to the communication device by a message; and outputting a signal to disable the at least one port if, after a prescribable period, either use of the respective port is detected as low or no use of the respective port is detected and if at least one further port from a reference list of ports including the port and the at least one further port is open.
Applicant’s support: Macauley is silent on the feature of at least one further port needing to remain open, and further fails to teach that such a feature would be a necessary condition for disable the first port. There is no teaching that at least one further port remains open or that the further port's status is considered when disabling the first port.

Examiner’s response: The examiner respectfully directs applicant’s attention to see Macauley, fig. 2 and paras. 36-39, 46, where a list of ports is maintained, by .

Claim Objections
11.	Claim(s) 8 is/are objected to because of the following informalities:  
There missing a colon (:) after the word “having”. (Note: the “hardware processor” as a component of the claimed “apparatus” must be in the claim’s body, not in the claim’s preamble).
Appropriate correction(s) is/are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


12.	Claim(s) 1, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Macauley et al. (US 20060160395 A1).
Regarding claims 1, 8 and 10:
Macauley discloses a method for hardening a communication device, having the following steps: 
identifying a use of at least one port via which a request is made to the communication device by a message (see fig. 2 and/or para. 33 where a telecommunications system device (i.e. communication device) connects to network equipment(s)/device(s); see para. 36 where a module, e.g., work order generation and monitoring module, monitors communication activity on a port, e.g., network equipment port, wherein no communication activity is detected on the port within a period of time; see paras. 39, 44 where a network equipment port is a port to which a network equipment/device connected for accessing a service, e.g., communication service, accessing to a server, etc. In other words, a module detects/identifies a use of a port via which an access request is made to the telecommunications system device by a communication (i.e. message)); and 
outputting a signal to disable the at least one port if, after a prescribable period, either use of the respective port is detected as low or no use of the respective port is detected and if at least one further port from a reference list of ports including the port and the at least one further port is open (see fig. 2 and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	Claim(s) 2-4, 6-7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macauley et al. in view of Bockwoldt et al. (US 20110280137 A1).
Regarding claims 2, 9 and 11:
Macauley discloses:     
[storing] a time stamp from which use of the at least one port is detected (see para. 36 where no activity is detected on the port within a period of time); 
detecting [use as low] if, after the prescribable period, the time stamp is detected to be older than a reference time stamp (see paras. 46-47 where no activity is detected after a time period has expired).

storing a time stamp (see Bockwoldt, fig. 2 and paras. 30, 55 where a timestamp associated with a received packet for a port is stored in a memory, e.g. statistic memory);
detecting use [as low] (see Bockwoldt, paras. 58-60 for determining whether a rate of packets received within a time interval is below, equal to, or above a threshold based on a timestamp associated with previous received packet and a timestamp associated with current received packet. In other words, using of port is determined based on a rate of packets received within a time interval based on a first timestamp (i.e. reference time stamp) associated with previous received packet and a second timestamp (i.e. time stamp is detected to be older than the first timestamp) after a time interval).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Macauley's invention by enhancing it for storing a time stamp, and detecting use of a port, as taught by Bockwoldt, in order for detecting a rate or time interval at which packets are received by a port (Bockwoldt, paras. 30, 44).
The combination of Macauley-Bockwoldt does not discloses for detecting use as low. However, it would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Macauley-Bockwoldt's invention by enhancing it for detecting use as low based on a rate of packets received within a time interval and a threshold.

Regarding claim 3:
Macauley does not, but Bockwoldt discloses:
storing a number of identified requests from which use of the at least one port is detected (see Bockwoldt, para. 30 where a port receives packets/traffic; see paras. 45, 47 where a count of the number of packets (i.e. requests) received within a time interval is maintained and stored); 
detecting use [as low] if, after the prescribable period, the number is detected to be lower than a reference number (see Bockwoldt, para. 30 where a port receives packets/traffic; see para. 67 where a number of packets received within a time interval is below a threshold, e.g. packets-per-interval threshold, (i.e. a reference number) is determined).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Macauley's invention by enhancing it for storing a number of identified requests from which use of the at least one port is detected, and detecting use of a port, if, after the prescribable period, the number is detected to be lower than a reference number, as taught by Bockwoldt, in order for detecting a rate or time interval at which packets are received by a port (Bockwoldt, paras. 30, 44).
The combination of Macauley-Bockwoldt does not discloses for detecting use as low. However, it would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Macauley-Bockwoldt's invention by enhancing it for detecting use as low based on a rate of packets received within a time interval and a threshold.

Regarding claim 4:
Macauley discloses:
storing a data volume that is transmitted on detection of use of the at least one port (see Bockwoldt, para. 30 where a port receives packets/traffic; see paras. 45, 47 where a count of the number of packets (i.e. data volume) received within a time interval is maintained and stored); 
detecting use [as low] if, after the prescribable period, the data volume is detected to be lower than a reference data volume (see Bockwoldt, para. 30 where a port receives packets/traffic; see para. 67 where a number of packets received within a time interval is below a threshold, e.g. packets-per-interval threshold, (i.e. reference data volume) is determined).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Macauley's invention by enhancing it for storing a data volume that is transmitted on detection of use of the at least one port, and detecting use of a port, if, after the prescribable period, the data volume is detected to be lower than a reference data volume, as taught by Bockwoldt, in order for detecting a rate or time interval at which packets are received by a port (Bockwoldt, paras. 30, 44).
The combination of Macauley-Bockwoldt does not discloses for detecting use as low. However, it would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to 

Regarding claim 6:
Macauley does not, but Bockwoldt discloses:
the period is chosen differently based on a service addressable by the respective port (see Bockwoldt, para. 30 where a port receives and/or transmits packets/traffic; see para. 45 where a count of the number of packets received within a time interval is maintained; see paras. 89-90 where a short time interval or a longtime interval is selected based on a number of packets (i.e. a communication service addressable by a port)).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Macauley's invention by enhancing it for the period is chosen differently based on a service addressable by the respective port, as taught by Bockwoldt, in order to improve the convergence time measurement (Bockwoldt, para. 89).

Regarding claim 7:
Macauley does not, but Bockwoldt discloses:
wherein the prescribable period is selected according to at least one of the following criteria: a) the more difficult the service of the communication device addressable by the port is to manipulate, the longer the prescribable period is chosen to be; b) the more rights are needed to perform the service addressable by the port, the shorter the prescribable period is chosen to be; c) the higher an expectation value for the port being used in the request, the shorter the prescribable period is chosen to be; d) if the communication device has an IP address from the global Internet, the prescribable period is chosen to be longer than if the communication device obtains its IP address from a local intranet (see Bockwoldt, para. 30 where a port receives and/or transmits packets/traffic; see para. 45 where a count of the number of packets received within a time interval is maintained; see para. 90 where a longtime interval is selected to capture bursts of packets and/or to avoid inaccurate convergence time measurements due to bursts of packets (i.e. the more difficult the communication service addressable by a port is to manipulate, the longer the time interval/period is chosen to be)).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Macauley's invention by enhancing it for the prescribable period is selected according to at least one of the following criteria: a) the more difficult the service of the communication device addressable by the port is to manipulate, the longer the prescribable period is chosen to be; b) the more rights are needed to perform the service addressable by the port, the shorter the prescribable period is chosen to be; c) the higher an expectation value for the port being used in the request, the shorter the prescribable period is chosen to be; d) if the communication device has an IP address from the global Internet, the prescribable period is chosen to be longer than if the communication device obtains its IP address from a local intranet, as taught by .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUAN V DOAN/Primary Examiner, Art Unit 2437